Title: From John Adams to Benjamin Franklin, 13 April 1779
From: Adams, John
To: Franklin, Benjamin


     
      Sir
      Nants April 13. 1779
     
     I had Yesterday the Honour of yours of the third of this Month.
     C. Landais had So much diffidence in some of his Crew, that he could not think of carrying home any of the most culpable of the Conspirators, especially as he was so weak handed.
     The naval Code of the united States, has great Occasion for Amendments in many Particulars, without which there will be little Discipline subordination, or Obedience.
     I am happy that you approve of cloathing the petty officers and thank you for the Confidence you have put in me in desiring that I would give Directions in your Behalf for what I may judge for the good of the service, Funds and Circumstances considered. A Trust however, that will involve me in difficulties, because I fear the Demands of officers and Men will be greater than I could wish. Obedience, on Board is So imperfect, that I do not expect the ship can possibly be got to sea, without some Money to the Officers and Men.
     I expect the Ship here every day, and I hope in 15 days to be at sea, if you have any Letters should be glad to carry them.
     Am much pleased with your Reception at Court in the new Character and I do not doubt that your opinion of the good Will of this Court to the United States is just. This Benevolence is the Result of so much Wisdom and is founded in such Solid Principles that, I have the Utmost Confidence in its Perseverance to the End.
     Spain, too, must sooner or later see her true Interest, and declare in favour of the same generous Cause. I wish, and hope with you that it will be soon. If it is not, there is great Reason to fear a very unnecessary and profuse Effusion of human Blood: for the English derive such Spirits from their Captures at sea and other little successes, and War is everlastingly So popular among them, when there is the least Appear­ance of success however deceitful that, they will go on, at whatever Expence and Hazard.
     Master Johnny, whom you have honoured with an affectionate Remembrance, and who Acts at present in the quadruple Capacity of Interpreter, secretary, Companion and Domestick to his Pappa desires me to present you his dutiful Respects.
     My Regards if you please to Mr. Franklin and Mr. Gellée, and the young Fry.
     
      I have the Honour to be with great Respect, your most obedient servant
      John Adams
     
    